          Case 5:19-cv-00436-SVK Document 1 Filed 01/25/19 Page 1 of 8
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                             Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       Leung Yee Enterprise, Inc., a              Act; Unruh Civil Rights Act
          California Corporation;
       Healthy Food Corp., a California
          Corporation; and Does 1-10,

                  Defendants.


              Plaintiff Scott Johnson complains of Leung Yee Enterprise, Inc., a

      California Corporation; Healthy Food Corp., a California Corporation; and

      Does 1-10 (“Defendants”), and alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

      level C-5 quadriplegic. He cannot walk and also has significant manual

      dexterity impairments. He uses a wheelchair for mobility and has a specially

      equipped van.

                                                
                                                 
      Complaint
      
          Case 5:19-cv-00436-SVK Document 1 Filed 01/25/19 Page 2 of 8
      

        2. Defendant Leung Yee Enterprise, Inc. owned the real property located
    at or about 2090 N. Capitol Avenue, San Jose, California, in May 2018.
        3. Defendant Leung Yee Enterprise, Inc. owned the real property located
    at or about 2090 N. Capitol Avenue, San Jose, California, in December 2018.
        4. Defendant Leung Yee Enterprise, Inc. owns the real property located at
    or about 2090 N. Capitol Avenue, San Jose, California, currently.
        5. Defendant Healthy Food Corp. owned Subway located at or about 2090
    N. Capitol Avenue, San Jose, California, in May 2018.
        6. Defendant Healthy Food Corp. owned Subway located at or about 2090
   N. Capitol Avenue, San Jose, California, in December 2018.
       7. Defendant Healthy Food Corp. owns Subway (“Restaurant”) located at
   or about 2090 N. Capitol Avenue, San Jose, California, currently.
       8. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       9. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       10.Pursuant to supplemental jurisdiction, an attendant and related cause


                                              
                                               
      Complaint
      
          Case 5:19-cv-00436-SVK Document 1 Filed 01/25/19 Page 3 of 8
      

    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        11.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        12.Plaintiff went to Restaurant in May 2018 (twice) and December 2018
   with the intention to avail himself of its goods or services, motivated in part to
   determine if the defendants comply with the disability access laws.
       13.The Restaurant is a facility open to the public, a place of public
   accommodation, and a business establishment.
       14.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       15.Even though there was a parking space marked and reserved for persons
   with disabilities in the parking lot serving the Restaurant during Plaintiff’s
   visits, the van parking stall and access aisle were not level with each other
   because there was a built up curb ramp running into the access aisle.
       16.This curb ramp caused slopes greater than 2.1%.
       17.Currently, the van parking stall and access aisle are not level with each
   other.
       18.While there are other parking spaces reserved for persons with
   disabilities in the shopping center, those spaces do not serve the Restaurant.
   The plaintiff would have to travel with vehicles in the vehicular drive path or
   travel behind cars.
       19.Entrance into the Restaurant is another one of the facilities, privileges,
   and advantages offered by Defendants to patrons of the Restaurant.


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00436-SVK Document 1 Filed 01/25/19 Page 4 of 8
      

        20.The entrance door hardware at the Restaurant had a panel style handle
    that required tight grasping to operate during plaintiff’s visits.
        21.Currently, the entrance door hardware at the Restaurant has a panel
    style handle that requires tight grasping to operate.
        22.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        23.Plaintiff personally encountered these barriers.
        24.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       25.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       26.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       27.For example, there are numerous paint/stripe companies that will come
   and stripe level parking stall and access aisle and install proper signage on
   rapid notice, with very modest expense, sometimes as low as $300 in full
   compliance with federal and state access standards.
       28.The barriers in this complaint are easily fixable. For example, replacing
   door hardware with accessible hardware is a simple and inexpensive task that
   can be completed without the need to hire a professional.
       29.Plaintiff will return to the Restaurant to avail himself of its goods or
   services and to determine compliance with the disability access laws. He is


                                              
                                               
      Complaint
      
          Case 5:19-cv-00436-SVK Document 1 Filed 01/25/19 Page 5 of 8
      

    currently deterred from doing so because of his knowledge of the existing
    barriers. If the barriers are not removed, the plaintiff will face unlawful and
    discriminatory barriers again.
        30.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       31.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       32.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,     facilities,   privileges,    advantages,      or
                accommodations to individuals with disabilities, unless the


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00436-SVK Document 1 Filed 01/25/19 Page 6 of 8
      

                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       33.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. Specifically, built up curb ramps are not permitted to project
   into access aisles and parking spaces. Id. No more than a 1:48 slope is
   permitted. 2010 Standards § 502.4.
       34.Here, the failure to provide level parking is a violation of the law.
       35.Under the ADA, there must be at least one accessible route connecting
   every building on the same site. 2010 Standards § 206.2.2. Travel in the
   vehicular drive path and behind vehicles is not part of an accessible route.
       36.Here, the failure to provide an accessible route is a violation of the law.
       37.Door hardware must have a shape that is easy to grasp with one hand
   and does not require tight grasping, tight pinching, or twisting of the wrist to


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00436-SVK Document 1 Filed 01/25/19 Page 7 of 8
      

    operate. 2010 Standards § 404.2.7.
        38.Here, the failure to provide such door hardware is a violation of the ADA.
        39.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        40.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        41.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       42.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       43.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       44.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       45.Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               
                                                
      Complaint
      
          Case 5:19-cv-00436-SVK Document 1 Filed 01/25/19 Page 8 of 8
      

    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
        46.Although the plaintiff was markedly frustrated by facing discriminatory
    barriers, even manifesting itself with minor and fleeting physical symptoms,
    the plaintiff does not value this very modest physical personal injury greater
    than the amount of the statutory damages.
 
              PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: January 23, 2019              CENTER FOR DISABILITY ACCESS


                                           By:
                                        ____________________________________
                                              Chris Carson, Esq.
                                                 Attorney for plaintiff





                                                 
                                                  
      Complaint
      
